Van Brunt, P. J. (dissenting):
I agree that it is anomalous that the referee did not charge interest on the $6,000 mortgage as well as on the $10,000 mortgage ; and I am of the opinion that he should have charged interest upon both. The mortgagor was bound to pay the interest Upon these mortgages until the legacy of $20,000 became payable, which it is conceded would not occur until the Fordhatn Heights property was sold. It is entirely immaterial as to who held these mortgages. The bonds accompanying the mortgages were debts of the mortgagor, and they naturally drew interest until the time came for their being turned over to the mortgagor in part payment of the $20,000 legacy when such legacy became due. It might just as well be claimed that the mortgagor was entitled to recover interest upon the sum of $4,000 which was to be paid in cash, as that she was not to pay interest upon her debts until, under the terms of the will, it became proper for the executors to discharge the same.
Judgment modified as directed in opinion, .and as modified affirmed, with costs to the appellant payable out of the estate.